UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6516



RON DEMETURIS CAMPBELL,

                                              Plaintiff - Appellant,

          versus


WILLIAM STAFFORD, Major; RANDALL RAY, Captain;
RAYMOND EVANS, Lieutenant; GEORGE COLE, Lieu-
tenant; RICHIE MOFFAT, Officer; JEFF AUSTIN,
Officer; BRUCE CRAIG, Officer; MELODY NORTON,
R.N.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-511-2-MU)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Demeturis Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ron Campbell appeals the district court’s order denying relief

on his complaint, filed under 42 U.S.C.A. § 1983 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Campbell v. Stafford, No. CA-99-511-2-

MU (W.D.N.C. Mar. 30, 1999).*   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




     *
       In his informal brief to this court, Campbell suggests that
he was a pretrial detainee at the time of the challenged incident,
a fact that was not stated in his complaint. However, even if he
was a pretrial detainee, the district court properly denied relief.
See Taylor v. McDuffie, 155 F.3d 479, 483 (4th Cir. 1998) (exces-
sive force), cert. denied, ___ U.S. ___, 67 U.S.L.W. 3541 (U.S.
Mar. 1, 1999) (No. 98-7454); Hill v. Nicodemus, 979 F.2d 987, 991
(4th Cir. 1992) (medical care).


                                 2